Exhibit 10.6

 

Adopted by the Board of Directors on June 5, 2009

 

Activision Blizzard, Inc.

 

Non-Affiliated Director Compensation Program and

 

Director Stock Ownership Guidelines

 

 

Non-Affiliated Director

 

For purposes of this program, a “Non-Affiliated Director” is any director of the
Company that is not also (i) an employee of the Company or any of its
subsidiaries or (ii) an employee of a majority shareholder or any of its
controlled affiliates.

 

 

 

Cash Compensation

 

Annual Retainers:

 

·                  Board Member - $50,000

·                  Chairman of the Audit Committee - $25,000

·                  Chairman of the Compensation Committee - $20,000

·                  Chairman of the Nominating and Corporate Governance Committee
- $15,000

·                  Audit Committee Member - $10,000

·                  Compensation Committee Member - $5,000

·                  Nominating and Corporate Governance Committee Member - $5,000

 

Meeting Fees:

 

·                  For each board or committee meeting attended in person or by
telephone - $3,000

 

Special Assignment Fees

 

·                  Per day for special assignments required in connection with
board duties (including, without limitation, litigation-related matters, but
excluding days on which a director is required to travel to attend meetings) -
$5,000

 

Payment Terms

 

·                  All cash retainers will generally be paid in arrears in equal
quarterly installments no later than the 60th day following the last date of the
applicable quarter; provided, however, that in no event shall fees be paid later
than the date that is 2½ months following the last date of the Company’s fiscal
year for which the retainer relates.

 

·                  Meeting Fees and Special Assignment Fees will generally be
paid in arrears in equal quarterly installments no later than the 60th day
following the last date of the applicable quarter; provided, however, that in no
event shall fees be paid later than the date that is 2½ months following the
last date of the Company’s fiscal year for which the retainer relates.

 

·                  Fees will be prorated for partial years of service, with
partial months of service credited for full months.

 

 

 

Stock Options

 

New Appointment/Election Option Grant

 

·                  Each newly elected or appointed Non-Affiliated Director will
receive a grant of 40,000 stock options upon initial election or appointment to
the Board.

 

1

--------------------------------------------------------------------------------


 

 

 

Annual Option Grant

 

·                  Each Non-Affiliated Director will receive an annual grant of
20,000 stock options annually upon re-election to the Board.

 

Tenth Year Option Grant

 

·                  In the year that a Non-Affiliated Director completes ten
continuous years of service on the Board, the director will receive a grant of
40,000 stock options.

 

·                  The tenth year grant is in lieu of the annual grant for the
applicable year.

 

Grant Date

 

·                  Option grants will be made three business days following the
date of the first board meeting immediately following the annual meeting of
stockholders.

 

·                  The exercise price of the options will equal the closing
price of the Company’s common stock as quoted on the NASDAQ National Market on
the date of grant.

 

Vesting

 

·                  All option grants will vest ratably every three months over
the one-year period from the date of grant.

 

·                  Initial and “Tenth-Year” option grants will vest ratably
every three months over the two-year period from the date of grant.

 

·                  A director must be in continuous active service on each
applicable vesting date and vesting will cease upon a termination of service;
provided, however, that vesting will accelerate upon a director’s death or
termination due to Disability (as defined in Section 22(e)(3) of the Internal
Revenue Code)

 

Term

 

·                  Options will expire on the 10th anniversary of the date of
grant.

 

·                  For so long as director remains in continuous service, all
options may be exercised by the director through the 10th anniversary of grant.

 

·                  Upon a cessation of service for any reason other than for
cause, vested options will remain exercisable until the earlier of (i) the 1st
anniversary of the date of death or cessation of service and (ii) the
10th anniversary of grant.

 

Change of Control

 

·                  In the event that the director ceases to serve as a member of
the Board of Directors pursuant to the terms of any business combination or
similar transaction involving the Company, the options will immediately vest and
will remain exercisable until the earlier of (i) the 1st anniversary of the date
of the director’s cessation of service and (ii) the original expiration date.

 

Award Agreement

 

·                  Options will be granted pursuant to the Company’s 2008
Incentive Plan and will be subject to the terms of the applicable Non-Affiliated
Director stock option agreement as in effect at the time of grant.

 

2

--------------------------------------------------------------------------------


 

Restricted Stock Units

 

New Appointment/Election RSU Grant

 

·                  Each newly elected or appointed Non-Affiliated Director will
receive a grant of 20,000 RSUs upon initial election or appointment to the
Board.

 

Annual RSU Grant

 

·                  Each Non-Affiliated Director will receive an annual grant of
10,000 RSUs annually upon re-election to the Board.

 

Tenth Year RSU Grant

 

·                  In the year that a Non-Affiliated Director completes 10
continuous years of service on the Board, the director will receive a grant of
20,000 RSUs.

 

·                  The tenth year grant is in lieu of the annual grant for the
applicable year.

 

Grant Date

 

·                  RSU grants will be made three business days following the
date of the first Board meeting immediately following the annual meeting of
stockholders.

 

Vesting

 

·                  All annual RSUs will vest ratably every three months over the
one-year period from the date of grant.

 

·                  Initial and “Tenth-Year” RSU grants will vest ratably every
three months over the two-year period from the date of grant.

 

·                  A director must be in continuous active service on each
applicable vesting date.

 

·                  Vesting will accelerate on the date of a director’s cessation
of service due to death or Disability.

 

Settlement

 

·                  Vested RSUs will settle for shares of the Company’s common
stock no later than 30 days following the 1st anniversary of the grant date.

 

·                  50% percent of the Initial and “Tenth-Year” RSU grants will
settle no later than 30 days following each of the 1st and 2nd anniversaries of
the date of grant, to the extent vested.

 

Change of Control

 

·                  In the event that the director ceases to serve as a member of
the Board of Directors pursuant to the terms of any business combination or
similar transaction involving the Company, the RSUs will immediately vest and
settle as of the date on which the business combination or similar transaction
is consummated.

 

Dividend Equivalents

 

·                  To the extent dividends are paid on the Company’s common
stock, dividend equivalents will be paid on RSUs prior to settlement, no later
than the 45th date following the last date of the Company’s fiscal year in which
the dividends are paid.

 

3

--------------------------------------------------------------------------------


 

 

 

Award Agreement

 

·                  RSUs will be granted pursuant to the Company’s 2008 Incentive
Plan and will be subject to the terms of the applicable Non-Affiliated Director
stock RSU agreement as in effect at the time of grant.

 

 

 

Expenses

 

Directors receive reimbursement of business and travel expenses from time to
time in accordance with Company policy.

 

 

 

Perquisites

 

Directors do not receive perquisites.

 

 

 

Affiliated Directors

 

·                                          Directors who are employees of the
Company or any of its subsidiaries will not be entitled to compensation as a
director.

 

·                                          Unless otherwise determined by the
Board of Directors or set forth in the Company’s bylaws, directors who are
employees of a majority shareholder or any of its controlled affiliates will not
be entitled to compensation as a director.

 

 

 

Plan Administration

 

The human resources and the legal departments will administer the Non-Affiliated
Directors’ compensation program.

 

 

 

Director Stock Ownership Guidelines

 

·                                          Each Director is required, within
four years following his or her first election to the Board, to own shares of
the Company’s common stock (including any restricted shares of common stock or
restricted share units) having an aggregate value at least equal to three times
the amount of the annual cash retainer that we then pay such director for
service on the Board.

 

·                                          For purposes of determining
compliance with the share ownership guidelines, the aggregate value of the
shares owned by the director is calculated as of January 2nd of each applicable
year (or if such date is not a trading date, the next trading date) based on the
higher of:

 

·                  the closing price of the Company’s common stock as quoted on
the NASDAQ National Market on that day; and

 

·                  the closing price of the Company’s common stock as quoted on
the NASDAQ National Market on the date of grant (or if such date is not a
trading date, the next trading date), for any shares awarded to the director by
the Company, and the actual cost to the director, for any other shares.

 

·                                          Directors are subject to these
guidelines for as long as they continue to serve on the Board.

 

4

--------------------------------------------------------------------------------